Citation Nr: 1046484	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) San Juan, Puerto Rico.

The Board observes that the evidence of record includes diagnoses 
of major depression and depressive disorder not otherwise 
specified.  The Board has recharacterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Brokowski v. Shinseki, 23 Vet. App. 
79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  In Clemons, the U.S. Court 
of Appeals for Veterans Claims (Court) held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  As 
such, the Board has expanded the claim to include PTSD as well as 
other acquired psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  His service personnel records reflect that he received the 
Combat Infantry Badge.

A VA examination was carried out in March 2008.  The examiner 
determined that the Veteran did not meet the Diagnostic and 
Statistical Manual of Mental Disorders 4th ed. (DSM-IV) criteria 
for a diagnosis of PTSD.  Specifically, the examiner noted that 
the Veteran did not fulfill the symptoms criteria for persistent 
avoidance of stimuli or for persistent re-experiencing of the 
traumatic event.  However, within the examination report, the 
examiner noted the Veteran's report of markedly diminished 
interest or participation in significant activities.  He also 
noted the Veteran's report of sleep disturbance but did not 
elicit further information regarding whether such involved re-
experiencing of the Veteran's combat stressors.  He provided a 
diagnosis of depressive disorder not otherwise specified.

VA outpatient treatment records associated with the claims file 
include a November 2008 psychiatry progress note.  The provider 
noted the Veteran's report of isolation, intrusive thoughts, and 
flashbacks.  He also noted the Veteran's endorsement of 
nightmares.  He indicated an impression of major depression and 
rule out PTSD.  In January 2009 the VA provider noted that the 
Veteran had symptoms related to PTSD.  He again indicated rule 
out PTSD.

Overall, the Board concludes that there is a conflict regarding 
whether a diagnosis of PTSD is appropriate in this case.  
Treatment records promulgated subsequent to the 2008 VA 
examination indicate isolation, intrusive thoughts, and 
nightmares.  It is unclear whether such symptoms are sufficient 
to support a PTSD diagnosis.  Moreover, there has been no opinion 
rendered regarding whether any currently present acquired 
psychiatric disorder other than PTSD warrants service connection.  
The Board therefore concludes that an additional VA examination 
is warranted.

The Board also notes that in September 2008 the Veteran indicated 
that he had been treated at the Arecibo Vet Center.  Records from 
this VA provider have not been sought.

In light of the above discussion, the Board finds that additional 
development is required.  Accordingly the appeal is REMANDED for 
the following action:

1.  Obtain treatment records from the 
Arecibo Vet Center and associate them with 
the claims file.  

If VA is unable to secure these records, it 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence. 38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.  Upon completion of the above, schedule 
the Veteran for a VA examination to 
determine whether he has PTSD related to 
his reported combat stressors and whether 
any currently present acquired psychiatric 
disorder other than PTSD is related to 
service.

All indicated studies should be performed.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorder.  A diagnosis 
of PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor or stressors that support 
that diagnosis.  If PTSD is not diagnosed, 
the examiner should specifically explain 
why the diagnosis is not supported.  

With respect to any diagnosed acquired 
psychiatric disorder other than PTSD, the 
examiner should be requested to provide an 
opinion regarding whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present 
acquired psychiatric disorder is related to 
service.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


